Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2020 has been entered.  Claims 1-16, 21-22, 28 are withdrawn from consideration as being drawn to non-elected invention; claims 17-19, 25-27 are amended; claims 34-35 are added.  Accordingly, claims 1-35 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20, and 23-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 18 recites the limitation "the uniform nanocomposite" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation ""the uniform nanocomposite" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the uniform nanocomposite" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the uniform nanocomposite" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the uniform nanocomposite" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the polymer nanocomposite" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the polymer nanocomposite" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the polymer nanocomposite" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

Claims 17, 19 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Parce et al (US 2010/0140551 A1).
Regarding claim 17, Parce et al disclose matrices, including polymers, doped with semiconductor nanocrystals (i.e. reads on plurality of nanoparticles dispersed in a polymer matrix in present claim 17).

However, Parce et al in the general disclosure teach that nanocrystals can be embedded in the various matrixes at any loading ratio that is appropriate for the desired function.  Suitably, the nanocrystals will be loaded at a ratio of between 0.001% and about 75% by volume depending upon the application, matrix and type of nanocrystals. The appropriate loading ratios can be readily determined by the ordinary skilled artisan (paragraph 0131).  Additionally, note that in present application (see paragraph 0070, 0073 and 0093 of present application published as US 2017/0260347 A1), it states nanoparticles where packed at or close to close pack density i.e. a interlocked and jammed system, do not change their configuration.  Maximum loading depends on the specific geometry and packing density of the nanoparticles.  In case of randomly packed spherical particles at close packing density, a nanoparticle loading of 64% by volume can be achieved.  With respect to ordered spherical particle at close pack density, a nanoparticle loading of 74% by volume can be achieved.  Therefore, in light of the teachings in general disclosure of Parce et al and given that jamming (i.e. present at or close to close pack density) of nanoparticles and the close pack density of nanoparticles in present application is a function of the loading of nanoparticles in the polymer matrix (see paragraph 0070, 0073 and 0093 of present application published as US 2017/0260347 A1) and such close packing does not allow for change in configuration of jammed nanoparticles, one skilled in art prior to the filing of present application would have a reasonable basis to expect the film, in Parce et al, to have a layer of jammed nanoparticles present at or at about close pack density of the nanoparticles when nanoparticles are loaded in amounts of about 64% to about 75%, and the layer of 
Regarding claim 19, see Figure 7, wherein there are plurality of voids between the nanoparticles which interstitial voids are infiltrated by the polymer matrix (i.e. reads on plurality of interstitial voids which are completely infiltrated by the polymer matrix in claim 19).
Regarding claim 23, Parce et al teach that nanostructures can include group III-V semiconductors and metal nanostructures (paragraph 0195).
Regarding claim 24, Parce et al teach that suitable polymers are well known in the art and include polystyrene (paragraph 0197).  Another general class includes core-shell nanostructures having group II-VI semiconductor shells.  The core is produced by providing a first precursor and includes zinc oxide (paragraph 0039).  
Regarding claim 25, in addition to 6a above, Parce et al provides a process for preparing one polymer layer having a refractive index of n1 and the process comprising mixing first nanocrystals at a first density with a solvent and a polymer to form a first mixture, coating a substrate with the first mixture and evaporating the solvent to form a polymer layer (paragraph 0199).  The process can further comprise mixing second nanocrystal at a second density with a solvent and polymer to form a second mixture, coating the substrate with a second mixture and evaporating the solvent (paragraphs 0199, 0201) which reads on the bilayer film in present claim 25.  Given that polymer layers are formed by mixing nanocrystals, polymer and solvent, followed by coating and removing the solvent, one skilled in art would have a reasonable basis to expect the polymer nanocomposite film of Parce et al to have uniform thickness.  Additionally, regarding the process of forming the bilayer in present claim 25, claims are written in a product-by-process form.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Parce et al (US 2010/0140551 A1) in view of Garito et al (US 2003/0174994 A1).
The discussion with respect to Parce et al in paragraph 6 above is incorporated here by reference.
Parce et al are silent with respect to amorphous polymer.
However, Garito et al teach thermal polymer nanocomposites, comprising a nanoporous polymer matrix and a plurality of nanoparticles dispersed within the matrix (abstract).  The composite material includes polymer matrix and plurality of nanoparticles dispersed uniformly within the host matrix.  Suitable polymer matrix may include an amorphous organic polymer (paragraph 0048).  Examples of the host matrix include polystyrenes, PMMA, and polycarbonate (paragraph 0070).  The optical polymer nanocomposites generally comprised of an amorphous polymer material exhibit high optical transparency (paragraph 0191).  Therefore, in light of the teachings in Garito et al, it would have been obvious to one skilled in art prior to the filing of present application, to prepare the nanocomposite film, of Parce et al, using amorphous polymers, of Garito et al, for above mentioned advantages.

Claims 18 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Parce et al (US 2010/0140551 A1) in view of Grupp et al (US 2010/0308277 A1).
The discussion with respect to Parce et al in paragraph 6 above is incorporated here by reference.

However, regarding interstitial voids which are not completely infiltrated by the polymer matrix of present claim 18 and 26, Grupp et al teach composite made of conductive nanoparticulate polymer, electronically active material and sacrificial polymer, wherein the sacrificial polymer has been removed leaving pores and the composite exhibits improved electrolyte and ion diffusion properties (abstract).  Enhanced porosity facilitates electrolyte and ion diffusion and therewith enables the formation of thicker electrodes than hitherto possible (paragraph 0063).  Therefore, in light of the teachings in Grupp et al, it would have been obvious to one skilled in art prior to the filing of present application, to prepare the polymer nanocomposite film, of Parce et al, with voids that are not completely infiltrated by the polymer matrix, for use in the preparation of thicker electrodes.
Regarding process of preparing the nanocomposite of present claim 26, claims are written in a product-by-process form.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Parce et al (US 2010/0140551 A1) in view of Grupp et al (US 2010/0308277 A1) and Deshmukh et al (Chem. Mater. 2007, 19, 745-754)

Parce et al Grupp et al are silent with respect to plurality of stringed nanoparticles dispersed in a polymer matrix and being partially embedded within second layer at the surface in present claim 27, and process of preparing the nanocomposite.
However, plurality of stringed nanoparticles dispersed in a polymer matrix and being partially embedded within second layer at the surface in present claim 27, Deshmukh et al teach surface segregation and formation of silver nanoparticles created in situ in PMMA films (title).  Electrical, mechanical, catalytic and antibacterial properties are also enhanced by adding nanoparticles (NPs) to polymers.  In addition to NP size, shape and concentration, film properties will depend on the NP-polymer interaction which influences NP morphology (i.e. discrete v/s aggregates (page 745, col. 1, 1st full paragraph).  Main result is the strong segregation of Ag NPs to the surface and substrate (page 746, col. 2, firs full paragraph) which reads on partially embedded at the surface in present claim 27.  See figure 4f, wherein the Ag nanoparticles are stringed and partially embedded in the polymer film.  Therefore, in light of the teachings in Deshmukh et al, it would have been obvious to one skilled in art prior to the filing of present application, to use any of the known methods for fabricating a polymer nanocomposite having a dispersion of stringed nanoparticles with some of the stringed nanoparticles partially embedded within film layer at the surface, if desired by one skilled in art for enhancing electrical, mechanical, catalytic and antibacterial properties, absent evidence to the contrary.
Regarding process of preparing the nanocomposite in present claim 27, claims are written in a product-by-process form.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Parce et al (US 2010/0140551 A1) in view of Banin et al (US 2013/0115455 A1).
The discussion with respect to Parce et al in paragraph 6 above is incorporated here by reference.
Parce et al are silent with respect to non-spherical nanoparticles.
However, Banin et al teach seeded rod nanostructure that are suitable for use in a variety of electronic and optical devices (abstract).  Rod shaped nanocrystals are of great interest because the rod shape produces polarized light emission.  Deficiencies known for spherical nanocrystals as well as nanorods are minimized or completely diminished in seeded rod (SR) nanostructures (paragraphs 0024-0025).  Polarization measurements indicate that SR’s emit polarized light, and that the polarization is dictated by the spatial alignment of the rods within the polymer matrix (paragraph 0268).  Therefore, in light of the teachings in Banin et al, it would have been obvious to one skilled in art prior to the filing of present application to include SR nanostructures, of Banin et al, in the polymer matrix, of Parce et al, for above mentioned advantages.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Parce et al (US 2010/0140551 A1) in view of Deshmukh et al (Chem. Mater. 2007, 19, 745-754).
The discussion with respect to Parce et al in paragraph 6 above is incorporated here by reference.

However, regarding plurality of nanoparticles exposed at the surface in present claim 30, Deshmukh et al teach surface segregation and formation of silver nanoparticles created in situ in PMMA films (title).  Electrical, mechanical, catalytic and antibacterial properties are also enhanced by adding nanoparticles (NPs) to polymers.  In addition to NP size, shape and concentration, film properties will depend on the NP-polymer interaction which influences NP morphology (i.e. discrete v/s aggregates) (page 745, col. 1, 1st full paragraph).  Main result is the strong segregation of Ag NPs to the surface and substrate (page 746, col. 2, first full paragraph and figure 4) which reads on at least some exposed at the surface in present claim 30.  Therefore, in light of the teachings in Deshmukh et al, it would have been obvious to one skilled in art prior to the filing of present application, to use any of the known methods for fabricating a polymer nanocomposite with some of the particles exposed on the surface, if desired by one skilled in art for enhancing electrical, mechanical, catalytic and antibacterial properties, absent evidence to the contrary.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Parce et al (US 2010/0140551 A1) in view of Deshmukh et al (Chem. Mater. 2007, 19, 745-754) and Banin et al (US 2013/0115455 A1).
The discussion with respect to Parce et al and Deshmukh et al in paragraph 11 above is incorporated here by reference.
Parce et al and Deshmukh et al are silent with respect to non-spherical nanoparticles.
However, Banin et al teach seeded rod nanostructure that are suitable for use in a variety of electronic and optical devices (abstract).  Rod shaped nanocrystals are of .

Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Parce et al (US 2010/0140551 A1) in view of Meng et al (US 2010/0019209 A1).
The discussion with respect to Parce et al in paragraph 6 above is incorporated here by reference.
Parce et al is silent with respect to arrangement of packed nanoparticles in an ordered or random fashion.
However, Meng et al teach carbon nanotube-conductive polymer composite including a plurality of CNT’s (abstract).  The carbon nanotube-conductive polymer composite provides for CNT’s connected with each other to form a more uniform network, disordered (i.e. reads on random packed in present claim 32) or ordered, to enhance the specific electric capacity of the carbon nanotube-conductive polymer composite (paragraph 0032).  Therefore, in light of the teachings in Meng et al, it would have been obvious to one skilled in art prior to the filing of present application, to include the carbon nanotubes, of Meng et al, in the polymer matrix, of Parce et al, in an ordered or disordered fashion, for above mentioned advantages.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Parce et al (US 2010/0140551 A1) in view of Deshmukh et al (Chem. Mater. 2007, 19, 745-754).
The discussion with respect to Parce et al in paragraph 6 above is incorporated here by reference.
Parce et al is silent with respect to stringed nanoparticles
However, Deshmukh et al teach surface segregation and formation of silver nanoparticles created in situ in PMMA films (title).  Electrical, mechanical, catalytic and antibacterial properties are also enhanced by adding nanoparticles (NPs) to polymers.  In addition to NP size, shape and concentration, film properties will depend on the NP-polymer interaction which influences NP morphology (i.e. discrete v/s aggregates (page 745, col. 1, 1st full paragraph).  Main result is the strong segregation of Ag NPs to the surface and substrate (page 746, col. 2, firs full paragraph).  See figure 4f, wherein the Ag nanoparticles are stringed.  Therefore, in light of the teachings in Deshmukh et al, it would have been obvious to one skilled in art prior to the filing of present application, to use any of the known methods for fabricating a polymer nanocomposite comprised of stringed nanoparticles, if desired by one skilled in art for enhancing electrical, mechanical, catalytic and antibacterial properties, absent evidence to the contrary.

Allowable Subject Matter

Claim 35 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure: Specifically, Sinha et al teach SU-8 nanocomposites comprising inorganic filler material (abstract).  The compositions include 0.4 to 29.9% nanomaterials (paragraph 0043) such as SiO2 (paragraph 0042); Jiguet et al (“SU-8 nanocomposite … microfabrication applications”, Micoelectronic Engineering, 83, pp1966-1970, 2006) teach SU-8 nanocomposites comprising silica nanoparticles (abstract) and above a loading of 2.5% the resolution decreases drastically (conclusion); Jiguet et al (“SU-8 nanocomposite ... for MEMS”, Surface and Coatings Technology; 201, pp 2289-2295; 2006) teach SU-8 nanocomposites containing up to 5 wt% silica nanoparticles (conclusion).

Response to Arguments

Applicant's arguments filed 11/25/2021 have been fully considered but they are not persuasive. Specifically, applicant argues that (A) Parce teaches loadings that are far below the loadings that applicant’s claim. These low loadings are a result of Parce’s conventional method of making particle-polymer mixtures and could not give rise to jammed, packed nanoparticles of present claims.  Dispersing nanoparticles into the polymer matrix by definition dilute the nanocrystals and make it impossible to achieve the jammed close-packed nanoparticles.  Office’s suggestion that claim 17 is obvious in view of Parce’s teachings of 0.0001 to about 75% by volume is misplaced because office does not consider the entire content of Parce.  This range is aspirational and not supported by any experimental data and is inconsistent with remainder of Parce.  Parce teaches only loading levels of 20%, 25% and 30% by volume and teaches that a loading level of 20% is high; (B) Deshmukh teaches nanoparticles that are covered up by a polymer layer.  Figure 4f shows that nanoparticles adjacent to the surface are covered .
With respect to (A), applicant’s attention is drawn to Parce wherein in figure 9, the loading of nanocrystals is high and states that effective refractive index increases linearly with the loading ratio up to the refractive index of pure ZnS nanocrystals. Parce teaches a loading of 0.0001 to 75 vol% (paragraph 0131) and a loading of about 64 vol% already leads to close packing based on disclosure in present application.  Additionally, case law holds that "applicant must look to the whole reference for what it teaches.  Applicant cannot merely rely on the examples and argue that the reference did not teach others. "In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967). A nonpreferred portion of a reference disclosure is just as significant as the preferred portion in assessing the patentability of claims." See In re Nehrenberg, 280 F.2d 161,126 USPQ 383 (CCPA 1960).
With respect to (B), applicant’s attention is drawn to Deshmukh wherein it teaches that upon preannealing, fig 4c shows that aggregates from 2 to 15 nm are located near the surface.  These NPs are responsible for a surface rich Ag layer ~60 nm thick (page 749, col. 1).  Claim 27 (dependent on claim 8) does not require the stringed nanoparticles to be exposed after the annealing or curing process.  It only requires the stringed nanoparticles to be partially embedded in the second layer prior to the annealing (and is an intermediate product in the process of claim 8).
With respect to (C), applicant’s attention is drawn to Parce wherein it teaches that it is desirable that nanocrystals do not aggregate to form larger aggregates and the larger aggregates can create an opaque layer that can hinder the passage of light.  The factors that impact most significantly on the amount of light that is scattered by the nanocomposites is the size of nanocrystals.  Hence, it is the office’s position that in a preferred embodiment it is desirable that nanocrystals do not aggregate and the size of nanocrystals is critical in impacting the amount of light that is scattered and not the aggregation of nanocrystals.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566.  The examiner can normally be reached on 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/KARUNA P REDDY/Primary Examiner, Art Unit 1764